Opinion by
Orlady, J.,
The defendant conducted a business of baker, caterer, confectioner and ice cream dealer, and on May 18, 1905, sold his general business to Louis Ebert and gave the following receipt: “Philadelphia, Pa., May 18, 1905. Received of Mr. Louis Ebert of Philadelphia $3500., $3000 cash, and $500. on three months’ note, for good will and fixtures, horses and wagons and everything on premises 8103 Frankford Ave., belonging to a steam bakery, confectionery, ice cream and catering business, and I hereby bind myself under penalty of $5000 not to engage in the same business within ten years within five miles of the present location. Signed: William Kaufmann.”
Some months thereafter Louis Ebert sold the business purchased as above to his brother Carl Ebert, the complainant in this case. In the spring of 1906, Kaufmann who had removed to 8531 Frankford Ave., commenced to do a catering business and advertised in local newspapers that he was prepared to serve at weddings, receptions, banquets, luncheons, etc. On November 1, 1907, this bill in equity was filed, praying for an injunction to enjoin and restrain Kaufmann from carrying on the catering business and for an accounting. After a demurrer to the bill had been overruled, an answer was filed, testimony was taken, and on final hearing, the bill was dismissed.
We have carefully gone over the testimony and agree fully with the conclusions reached by the court below. The course of business between the parties, the acquiescence and consent by Ebert that Kaufmann should solicit business, and in his effectually aiding him in complying with his contracts, the expenditures incurred by Kaufmann with the knowledge of Ebert in operating the catering business, taken with his delay in asking for equitable relief, fully warranted the court in finding that the plaintiff was chargeable with such laches, *497and that he was estopped from asking the relief prayed for in the bill.
The assignments of error are overruled and the judgment is affirmed.